 



Exhibit 10.13
Onyx Pharmaceuticals, Inc.
2005 Equity Incentive Plan
Adopted by the Board of Directors: April 18, 2005
Approved by the Stockholders: June 1, 2005
Amended by the Board of Directors: March 6, 2007
Approved by the Stockholders: May 25, 2007
Amended by the Board of Directors: May 25, 2007
Termination Date: April 18, 2015
1. General.
     (a) Successor and Continuation of Prior Plans. The Plan is intended as the
successor to and continuation of the Onyx Pharmaceuticals, Inc. 1996 Equity
Incentive Plan and the Onyx Pharmaceuticals, Inc. 1996 Non-Employee Directors’
Stock Option Plan (collectively, the “Prior Plans”). Following the effective
date of this Plan, no additional stock awards shall be granted under the Prior
Plans. Any shares remaining available for issuance pursuant to the exercise of
options or settlement of stock awards under the Prior Plans shall be added to
the share reserve of this Plan and available for issuance pursuant to Stock
Awards granted hereunder. All outstanding stock awards granted under the Prior
Plans shall remain subject to the terms of the Prior Plans. Any shares subject
to outstanding stock awards granted under the Prior Plans that expire or
terminate for any reason prior to exercise or settlement shall be added to the
share reserve of this Plan and become available for issuance pursuant to Stock
Awards granted hereunder. All Stock Awards granted subsequent to the effective
date of this Plan shall be subject to the terms of this Plan.
     (b) Eligible Stock Award Recipients. The persons eligible to receive
discretionary Stock Awards are Employees, Directors and Consultants. The persons
eligible to receive non-discretionary Stock Awards under the Non-Discretionary
Grant Program are Eligible Directors.
     (c) Available Stock Awards. The Plan provides for the grant of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Purchase Awards, (iv) Stock Bonus Awards, (v) Stock
Appreciation Rights, (vi) Stock Unit Awards, and (vii) Other Stock Awards.
     (d) General Purpose. The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Stock Awards as
set forth in Section 1(b), to provide incentives for such persons to exert
maximum efforts for the success of the Company and any Affiliate and to provide
a means by which such eligible recipients may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of Stock
Awards.
2. Definitions.
     As used in the Plan, the following definitions shall apply to the
capitalized terms indicated below:

1.



--------------------------------------------------------------------------------



 



     (a) “Accountant” means the independent registered public accounting firm
appointed by the Company.
     (b) “Affiliate” means (i) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain, and (ii) any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Board shall have the authority to determine (i) the time or
times at which the ownership tests are applied, and (ii) whether “Affiliate”
includes entities other than corporations within the foregoing definition.
     (c) “Annual Award” means a Stock Award granted to each Eligible Director
pursuant to Section 8(c)(ii).
     (d) “Annual Meeting” means the first meeting of the Company’s stockholders
held each calendar year at which Directors of the Company are selected.
     (e) “Award” means a Stock Award or a Performance Cash Award.
     (f) “Board” means the Board of Directors of the Company.
     (g) “Capitalization Adjustment” has the meaning ascribed to that term in
Section 12(a).
     (h) “Change in Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
          (i) any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

2.



--------------------------------------------------------------------------------



 



          (ii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
          (iii) the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur;
          (iv) there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or
          (v) individuals who, on the date this Plan is adopted by the Board,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.
     The term Change in Control shall not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company.
     Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.
     (i) “Code” means the Internal Revenue Code of 1986, as amended.
     (j) “Committee” means a committee of one (1) or more members of the Board
to whom authority has been delegated by the Board in accordance with
Section 3(d).
     (k) “Common Stock” means the common stock of the Company.
     (l) “Company” means Onyx Pharmaceuticals, Inc., a Delaware corporation.

3.



--------------------------------------------------------------------------------



 



     (m) “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the Board of
Directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
     (n) “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an “Affiliate,” as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an employee of the
Company to a consultant of an Affiliate or to a Director shall not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave. Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting in a
Stock Award only to such extent as may be provided in the Company’s leave of
absence policy or in the written terms of the Participant’s leave of absence.
     (o) “Corporate Transaction” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
          (i) a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;
          (ii) a sale or other disposition of at least ninety percent (90%) of
the outstanding securities of the Company;
          (iii) the consummation of a merger, consolidation or similar
transaction following which the Company is not the surviving corporation; or
          (iv) the consummation of a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.
     (p) “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

4.



--------------------------------------------------------------------------------



 



     (q) “Director” means a member of the Board.
     (r) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
     (s) “Eligible Director” means a Director who is not an Employee and is
eligible to participate in the Non-Discretionary Grant Program.
     (t) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.
     (u) “Entity” means a corporation, partnership, limited liability company,
or other entity.
     (v) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (w) “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the effective date of
the Plan as set forth in Section 15, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.
     (x) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
          (i) If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq Global Select Market, Nasdaq Global Market, or the Nasdaq
Capital Market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable. Unless otherwise provided by the Board, if there is no
closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of determination, then the Fair Market Value shall be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.
          (ii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith.

5.



--------------------------------------------------------------------------------



 



     (y) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     (z) “Initial Award” means an Option granted to an Eligible Director who
meets the specified criteria pursuant to Section 8(c)(i).
     (aa) “Non-Discretionary Grant Program” means the non-discretionary grant
program in effect under Section 8 of the Plan.
     (bb) “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
     (cc) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     (dd) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (ee) “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.
     (ff) “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.
     (gg) “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     (hh) “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 7(e).
     (ii) “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.
     (jj) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a

6.



--------------------------------------------------------------------------------



 



tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or an “affiliated corporation,” and does not receive remuneration
from the Company or an “affiliated corporation,” either directly or indirectly,
in any capacity other than as a Director, or (ii) is otherwise considered an
“outside director” for purposes of Section 162(m) of the Code.
     (kk) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
     (ll) “Participant” means a person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.
     (mm) “Performance Cash Award” means an award of cash granted pursuant to
the terms and conditions of Section 11(h)(ii).
     (nn) “Performance Criteria” means the one or more criteria that the Board
shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization (EBITDA); (iv) net earnings; (v) return on equity; (vi) return on
assets, investment, or capital employed; (vii) operating margin; (viii) gross
margin; (ix) operating income; (x) net income (before or after taxes); (xi) net
operating income; (xii) net operating income after tax; (xiii) pre- and
after-tax income; (xiv) pre-tax profit; (xv) operating cash flow; (xvi) sales or
revenue targets; (xvii) increases in revenue or product revenue; (xvii) expenses
and cost reduction goals; (xix) improvement in or attainment of expense levels;
(xx) improvement in or attainment of working capital levels; (xxi) economic
value added; (xxii) market share; (xxiii) cash flow; (xxiv) cash flow per share;
(xxv) share price performance; (xxvi) debt reduction; (xxvii) implementation or
completion of projects or processes; (xxviii) customer satisfaction;
(xxix) total stockholder return; (xxx) stockholders’ equity; and (xxxi) other
measures of performance selected by the Board. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award. The Board shall, in its sole discretion,
define the manner of calculating the Performance Criteria it selects to use for
a Performance Period.
     (oo) “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or a relevant index. The Board is authorized to make
adjustments in the method of calculating the attainment of Performance Goals for
a Performance Period as follows: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the

7.



--------------------------------------------------------------------------------



 



effects of any statutory adjustments to corporate tax rates; and (v) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles. The Board also retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals.
     (pp) “Performance Period” means the one or more periods of time, which may
be of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to and the payment of a Stock Award or a
Performance Cash Award.
     (qq) “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 11(h)(i).
     (rr) “Plan” means this Onyx Pharmaceuticals, Inc. 2005 Equity Incentive
Plan.
     (ss) “Prior Plans” means the Company’s 1996 Equity Incentive Plan and 1996
Non-Employee Directors’ Stock Option Plan as in effect immediately prior to the
effective date of the Plan.
     (tt) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
     (uu) “Securities Act” means the Securities Act of 1933, as amended.
     (vv) “Stock Appreciation Right” means a right to receive the appreciation
on Common Stock that is granted pursuant to the terms and conditions of
Section 7(d).
     (ww) “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
     (xx) “Stock Award” means any right granted under the Plan, including an
Option, a Stock Purchase Award, Stock Bonus Award, a Stock Appreciation Right, a
Stock Unit Award, an Other Stock Award, or a Performance Stock Award.
     (yy) “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement shall be subject to the terms and conditions of the
Plan.
     (zz) “Stock Bonus Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Sections 7(b) and 8(c)(ii)(3).
     (aaa) “Stock Bonus Award Agreement” means a written agreement between the
Company and a holder of a Stock Bonus Award evidencing the terms and conditions
of a Stock Bonus Award grant. Each Stock Bonus Award Agreement shall be subject
to the terms and conditions of the Plan.

8.



--------------------------------------------------------------------------------



 



     (bbb) “Stock Purchase Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 7(a).
     (ccc) “Stock Purchase Award Agreement” means a written agreement between
the Company and a holder of a Stock Purchase Award evidencing the terms and
conditions of a Stock Purchase Award grant. Each Stock Purchase Award Agreement
shall be subject to the terms and conditions of the Plan.
     (ddd) “Stock Unit Award” means a right to receive shares of Common Stock
which is granted pursuant to the terms and conditions of Sections 7(c) and
8(c)(ii)(3).
     (eee) “Stock Unit Award Agreement” means a written agreement between the
Company and a holder of a Stock Unit Award evidencing the terms and conditions
of a Stock Unit Award grant. Each Stock Unit Award Agreement shall be subject to
the terms and conditions of the Plan.
     (fff) “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
     (ggg) “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.
3. Administration.
     (a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee, as provided
in Section 3(d). However, the Board may not delegate administration of the
Non-Discretionary Grant Program. Any discretionary Award granted to a Director
under Sections 6, 7, or 11(h) shall be administered by a committee consisting
solely of Non-Employee Directors; provided, however, that such Non-Employee
Directors sitting on the committee may administer and grant discretionary Awards
to themselves.
     (b) Powers of Board. Except with respect to the Non-Discretionary Grant
Program, the Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:
          (i) To determine from time to time (1) which of the persons eligible
under the Plan shall be granted Awards; (2) when and how each Award shall be
granted; (3) what type or combination of types of Award shall be granted;
(4) the provisions of each Award granted (which need not be identical),
including the time or times when a person shall be permitted to

9.



--------------------------------------------------------------------------------



 




receive cash or Common Stock pursuant to an Award; and (5) the number of shares
of Common Stock with respect to which a Stock Award shall be granted to each
such person.
          (ii) To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effective.
          (iii) To amend the Plan or an Award as provided in Section 13.
          (iv) To terminate or suspend the Plan as provided in Section 14.
          (v) Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan.
          (vi) To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by individuals who are foreign
nationals or employed outside the United States.
     (c) Administration of Non-Discretionary Grant Program. The Board shall have
the power, subject to and within the limitations of, the express provisions of
the Non-Discretionary Grant Program:
          (i) To determine the provisions of each Stock Award to the extent not
specified in the Non-Discretionary Grant Program.
          (ii) To construe and interpret the Non-Discretionary Grant Program and
the Stock Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration. The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Non-Discretionary Grant
Program or in any Stock Award Agreement, in a manner and to the extent it shall
deem necessary or expedient to make the Non-Discretionary Grant Program fully
effective.
          (iii) To amend the Non-Discretionary Grant Program or a Stock Award
thereunder as provided in Section 13.
          (iv) Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the
Non-Discretionary Grant Program.
     (d) Delegation to Committee.
          (i) General. The Board may delegate some or all of the administration
of the Plan (except the Non-Discretionary Grant Program) to a Committee or
Committees. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been

10.



--------------------------------------------------------------------------------



 




delegated to the Committee, including the power to delegate to a subcommittee
any of the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated. Any Committee administering or granting a discretionary
Award to a Director under Sections 6, 7, or 11(h) shall consist solely of
Non-Employee Directors; provided, however, that such Committee may administer
and grant discretionary Awards to members of such Committee.
          (ii) Section 162(m) and Rule 16b-3 Compliance. In the sole discretion
of the Board, the Committee may consist solely of two or more Outside Directors,
in accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may (1) delegate to a committee of one or
more members of the Board who need not be Outside Directors the authority to
grant Awards to eligible persons who are either (a) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Award, or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code, and/or (2) delegate to
a committee of one or more members of the Board who need not be Non-Employee
Directors the authority to grant Stock Awards to eligible persons who are not
then subject to Section 16 of the Exchange Act.
     (e) Delegation to an Officer. The Board may delegate to one or more
Officers of the Company the authority to do one or both of the following
(i) designate Officers and Employees of the Company or any of its Subsidiaries
to be recipients of Options (and, to the extent permitted by Delaware law, other
Stock Awards) and the terms thereof, and (ii) determine the number of shares of
Common Stock to be subject to such Stock Awards granted to such Officers and
Employees of the Company; provided, however, that the Board resolutions
regarding such delegation shall specify the total number of shares of Common
Stock that may be subject to the Stock Awards granted by such Officer and that
such Officer may not grant a Stock Award to himself or herself. Notwithstanding
anything to the contrary in this Section 3(e), the Board may not delegate to an
Officer authority to determine the Fair Market Value of the Common Stock
pursuant to Section 2(x)(ii) above.
     (f) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
     (g) Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee shall have the authority to: (i) reprice any outstanding Stock Awards
under the Plan, or (ii) cancel and re-grant any outstanding Stock Awards under
the Plan, unless the stockholders of the Company have approved such an action
within twelve (12) months prior to such an event.
4. Shares Subject to the Plan.
     (a) Share Reserve. Subject to the provisions of Section 12(a) relating to
Capitalization Adjustments, the number of shares of Common Stock that may be
issued pursuant

11.



--------------------------------------------------------------------------------



 



to Stock Awards shall not exceed, in the aggregate, nine million one hundred
sixty thousand forty-five (9,160,045) shares of Common Stock. Such number of
shares reserved for issuance consists of (i) the number of shares remaining
available for issuance under the Prior Plans, including shares subject to
outstanding stock awards under the Prior Plans, (ii) an additional 3,990,000
shares approved by the stockholders at the 2005 Annual Meeting as part of the
approval of this Plan, plus (iii) an additional 1,600,000 shares approved by the
stockholders at the 2007 Annual Meeting. Subject to Section 4(b), the number of
shares available for issuance under the Plan shall be reduced by: (i) one
(1) share for each share of stock issued pursuant to (A) an Option granted under
Section 6 or 8, or (B) a Stock Appreciation Right granted under Section 7(d)
with respect to which the strike price is at least one hundred percent (100%) of
the Fair Market Value of the underlying Common Stock on the date of grant; and
(ii) one and three tenths (1.3) shares for each share of Common Stock issued
pursuant to (A) a Stock Purchase Award, Stock Bonus Award, Stock Unit Award, or
Other Stock Award granted under Section 7, or (B) a Stock Appreciation Right
granted under Section 7(d) with respect to which the strike price is less than
one hundred percent (100%) of the Fair Market Value of the underlying Common
Stock on the date of grant. Shares may be issued in connection with a merger or
acquisition as permitted by NASD Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE
Listed Company Manual Section 303A(8) and such issuance shall not reduce the
number of shares available for issuance under the Plan.
     (b) Reversion of Shares to the Share Reserve.
          (i) Shares Available For Subsequent Issuance. If any (i) Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, (ii) shares of Common Stock issued to a
Participant pursuant to a Stock Award (including the Stock Awards transferred
from the Prior Plans on the effective date of this Plan) are forfeited to or
repurchased by the Company at their original exercise or purchase price pursuant
to the Company’s reacquisition or repurchase rights under the Plan, including
any forfeiture or repurchase caused by the failure to meet a contingency or
condition required for the vesting of such shares, or (iii) Stock Award is
settled in cash, then the shares of Common Stock not issued under such Stock
Award, or forfeited to or repurchased by the Company, shall revert to and again
become available for issuance under the Plan. To the extent there is issued a
share of Common Stock pursuant to a Stock Award that counted as one and three
tenths (1.3) shares against the number of shares available for issuance under
the Plan pursuant to Section 4(a) and such share of Common Stock again becomes
available for issuance under the Plan pursuant to this Section 4(b)(i), then the
number of shares of Common Stock available for issuance under the Plan shall
increase by one and three tenths (1.3) shares.
          (ii) Shares Not Available for Subsequent Issuance. If any shares
subject to a Stock Award are not delivered to a Participant because the Stock
Award is exercised through a reduction of shares subject to the Stock Award
(i.e., “net exercised”) or an appreciation distribution in respect of a Stock
Appreciation Right is paid in shares of Common Stock, the number of shares
subject to the Stock Award that are not delivered to the Participant shall not
remain available for subsequent issuance under the Plan. If any shares subject
to a Stock Award are not delivered to a Participant because such shares are
withheld in satisfaction of the withholding of taxes incurred in connection with
the exercise of an Option, Stock Appreciation Right, or the issuance of shares
under a Stock Purchase Award, Stock Bonus Award, or Stock

12.



--------------------------------------------------------------------------------



 




Unit Award, the number of shares that are not delivered to the Participant shall
not remain available for subsequent issuance under the Plan. If the exercise
price of any Stock Award is satisfied by tendering shares of Common Stock held
by the Participant (either by actual delivery or attestation), then the number
of shares so tendered shall not remain available for subsequent issuance under
the Plan.
          (iii) Incentive Stock Option Limit. Notwithstanding anything to the
contrary in this Section 4(b), subject to the provisions of Section 12(a)
relating to Capitalization Adjustments the aggregate maximum number of shares of
Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options shall be seven million five hundred sixty thousand forty-five
(7,560,045) shares of Common Stock.
     (c) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market.
5. Eligibility.
     (a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants. Non-discretionary Stock
Awards granted under the Non-Discretionary Grant Program in Section 8 may be
granted only to Eligible Directors.
     (b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.
     (c) Section 162(m) Limitation. Subject to the provisions of Section 12(a)
relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, no Employee
shall be eligible to be granted during any calendar year Stock Awards whose
value is determined by reference to an increase over an exercise or strike price
of at least one hundred percent (100%) of the Fair Market Value of the Common
Stock on the date the Stock Award is granted covering more than one million
(1,000,000) shares of Common Stock.
     (d) Consultants. A Consultant shall not be eligible for the grant of a
Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act (“Form S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, because the
Consultant is not a natural person, or because of any other rule governing the
use of Form S-8.
     (e) Limited Exception to Minimum Vesting Restrictions. Up to ten percent
(10%) of the total number of shares of Common Stock subject to the Plan pursuant
to Section 4(a) may be issued as Stock Awards that are not subject to the
minimum vesting restrictions imposed by Sections 6(f), 7(a)(iii), 7(b)(ii),
7(c)(ii), 7(d)(iv), 7(e)(ii), and 11(h)(i).

13.



--------------------------------------------------------------------------------



 



6. Option Provisions.
     Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. The provisions of separate Options need not be identical; provided,
however, that each Option Agreement shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:
     (a) Term. No Option shall be exercisable after the expiration of ten
(10) years from the date of grant, or such shorter period specified in the
Option Agreement; provided, however, that an Incentive Stock Option granted to a
Ten Percent Stockholder shall be subject to the provisions of Section 5(b).
     (b) Exercise Price of an Incentive Stock Option. Subject to the provisions
of Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code.
     (c) Exercise Price of a Nonstatutory Stock Option. The exercise price of
each Nonstatutory Stock Option shall be not less than one hundred percent (100%)
of the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner consistent with the provisions of
Section 424(a) of the Code.
     (d) Consideration. The purchase price of Common Stock acquired pursuant to
the exercise of an Option shall be paid, to the extent permitted by applicable
law and as determined by the Board in its sole discretion, by any combination of
the methods of payment set forth below. The Board shall have the authority to
grant Options that do not permit all of the following methods of payment (or
otherwise restrict the ability to use certain methods) and to grant Options that
require the consent of the Company to utilize a particular method of payment.
The methods of payment permitted by this Section 6(d) are:
          (i) by cash or check;
          (ii) pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;

14.



--------------------------------------------------------------------------------



 



          (iii) by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;
          (iv) by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, the Company shall accept a cash or
other payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, however, that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (i) shares are used to pay the exercise price pursuant to the
“net exercise,” (ii) shares are delivered to the Participant as a result of such
exercise, and (iii) shares are withheld to satisfy tax withholding obligations;
or
          (v) in any other form of legal consideration that may be acceptable to
the Board.
     (e) Transferability of Options. The Board may, in its sole discretion,
impose such limitations on the transferability of Options as the Board shall
determine. In the absence of such a determination by the Board to the contrary,
the following restrictions on the transferability of Options shall apply:
          (i) Restrictions on Transfer. An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
          (ii) Domestic Relations Orders. Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order.
          (iii) Beneficiary Designation. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option.
     (f) Vesting of Options Generally. The total number of shares of Common
Stock subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6(f) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised. Notwithstanding the foregoing or as otherwise permitted by
Section 5(e), no Option granted pursuant to this Section 6 shall vest at a rate
more favorable to the Optionholder than over a one (1)-year period measured from
the date of grant (or the date of hire for newly-hired Optionholders) except in
the event of (i) death, (ii) disability, (iii) retirement, (iv) upon a Corporate
Transaction in which such Option is not assumed, continued or substituted by a
successor corporation, or (v) upon a Change in Control.

15.



--------------------------------------------------------------------------------



 



     (g) Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination of Continuous Service) but only within such period of time ending on
the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.
     (h) Extension of Termination Date. An Optionholder’s Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.
     (i) Disability of Optionholder. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
     (j) Death of Optionholder. In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death, or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (i) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate.

16.



--------------------------------------------------------------------------------



 



7. Provisions of Stock Awards other than Options.
     (a) Stock Purchase Awards. Each Stock Purchase Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (i) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Stock Purchase
Award lapse; or (ii) evidenced by a certificate, which certificate shall be held
in such form and manner as determined by the Board. The terms and conditions of
Stock Purchase Award Agreements may change from time to time, and the terms and
conditions of separate Stock Purchase Award Agreements need not be identical;
provided, however, that each Stock Purchase Award Agreement shall include
(through incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
          (i) Purchase Price. At the time of the grant of a Stock Purchase
Award, the Board will determine the price to be paid by the Participant for each
share subject to the Stock Purchase Award. To the extent required by applicable
law, the price to be paid by the Participant for each share of the Stock
Purchase Award will not be less than the par value of a share of Common Stock.
          (ii) Consideration. At the time of the grant of a Stock Purchase
Award, the Board will determine the consideration permissible for the payment of
the purchase price of the Stock Purchase Award. The purchase price of Common
Stock acquired pursuant to the Stock Purchase Award shall be paid either: (i) in
cash or by check at the time of purchase, (ii) by past or future services
rendered to the Company or an Affiliate, or (iii) in any other form of legal
consideration that may be acceptable to the Board in its sole discretion and
permissible under applicable law.
          (iii) Vesting. Shares of Common Stock acquired under a Stock Purchase
Award may be subject to a share repurchase right or option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.
Notwithstanding the foregoing or as otherwise permitted by Section 5(e), no
Stock Purchase Award granted pursuant to this Section 7(a) shall vest at a rate
more favorable to the Participant than over a three (3)-year period measured
from the date of grant except in the event of (i) death, (ii) disability,
(iii) retirement, (iv) upon a Corporate Transaction in which such Stock Purchase
Award is not assumed, continued, or substituted by a successor corporation, or
(v) upon a Change in Control.
          (iv) Termination of Participant’s Continuous Service. In the event
that a Participant’s Continuous Service terminates, the Company shall have the
right, but not the obligation, to repurchase or otherwise reacquire, any or all
of the shares of Common Stock held by the Participant that have not vested as of
the date of termination under the terms of the Stock Purchase Award Agreement.
At the Board’s election, the price paid for all shares of Common Stock so
repurchased or reacquired by the Company may be at the lesser of: (i) the Fair
Market Value on the relevant date, or (ii) the Participant’s original cost for
such shares. The Company shall not be required to exercise its repurchase or
reacquisition option until at least six (6) months (or such longer or shorter
period of time necessary to avoid classification of the Stock Purchase Award as
a liability for financial accounting purposes) have elapsed following the
Participant’s

17.



--------------------------------------------------------------------------------



 



purchase of the shares of stock acquired pursuant to the Stock Purchase Award
unless otherwise determined by the Board or provided in the Stock Purchase Award
Agreement.
          (v) Transferability. Rights to purchase or receive shares of Common
Stock granted under a Stock Purchase Award shall be transferable by the
Participant only upon such terms and conditions as are set forth in the Stock
Purchase Award Agreement, as the Board shall determine in its sole discretion,
and so long as Common Stock awarded under the Stock Purchase Award remains
subject to the terms of the Stock Purchase Award Agreement.
     (b) Stock Bonus Awards. Each Stock Bonus Award Agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (i) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Stock Bonus
Award lapse; or (ii) evidenced by a certificate, which certificate shall be held
in such form and manner as determined by the Board. The terms and conditions of
Stock Bonus Award Agreements may change from time to time, and the terms and
conditions of separate Stock Bonus Award Agreements need not be identical;
provided, however, that each Stock Bonus Award Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
          (i) Consideration. A Stock Bonus Award may be awarded in consideration
for (i) past or future services rendered to the Company or an Affiliate, or
(ii) any other form of legal consideration that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.
          (ii) Vesting. Shares of Common Stock awarded under a Stock Bonus Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board. Notwithstanding the foregoing or
as otherwise permitted by Section 5(e), no Stock Bonus Award granted pursuant to
this Section 7(b) shall vest at a rate more favorable to the Participant than
over a three (3)-year period measured from the date of grant except in the event
of (i) death, (ii) disability, (iii) retirement, (iv) upon a Corporate
Transaction in which such Stock Bonus Award is not assumed, continued, or
substituted by a successor corporation, or (v) upon a Change in Control.
          (iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Stock Bonus Award Agreement.
          (iv) Transferability. Rights to acquire shares of Common Stock under
the Stock Bonus Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Stock Bonus Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Stock Bonus Award Agreement remains subject to
the terms of the Stock Bonus Award Agreement.

18.



--------------------------------------------------------------------------------



 



     (c) Stock Unit Awards. Each Stock Unit Award Agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Stock Unit Award Agreements may change
from time to time, and the terms and conditions of separate Stock Unit Award
Agreements need not be identical; provided, however, that each Stock Unit Award
Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:
          (i) Consideration. At the time of grant of a Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Stock Unit Award. The
consideration to be paid (if any) by the Participant for each share of Common
Stock subject to a Stock Unit Award may be paid in any form of legal
consideration that may be acceptable to the Board in its sole discretion and
permissible under applicable law.
          (ii) Vesting. At the time of the grant of a Stock Unit Award, the
Board may impose such restrictions or conditions on the vesting of the Stock
Unit Award as it, in its sole discretion, deems appropriate. Notwithstanding the
foregoing or as otherwise permitted by Section 5(e), no Stock Unit Award granted
pursuant to this Section 7(c) shall vest at a rate more favorable to the
Participant than over a three (3)-year period measured from the date of grant
except in the event of (i) death, (ii) disability, (iii) retirement, (iv) upon a
Corporate Transaction in which such Stock Unit Award is not assumed, continued,
or substituted by a successor corporation, or (v) upon a Change in Control.
          (iii) Payment. A Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Stock Unit Award Agreement.
          (iv) Additional Restrictions. At the time of the grant of a Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Stock Unit Award to a time following the vesting of
such Stock Unit Award.
          (v) Dividend Equivalents. Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Stock Unit Award, as determined
by the Board and contained in the Stock Unit Award Agreement. At the sole
discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Stock Unit Award in such manner
as determined by the Board. Any additional shares covered by the Stock Unit
Award credited by reason of such dividend equivalents will be subject to all the
terms and conditions of the underlying Stock Unit Award Agreement to which they
relate.
          (vi) Termination of Participant’s Continuous Service. Except as
otherwise provided in the applicable Stock Unit Award Agreement, such portion of
the Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.
     (d) Stock Appreciation Rights. Each Stock Appreciation Right Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.

19.



--------------------------------------------------------------------------------



 



Stock Appreciation Rights may be granted as stand-alone Stock Awards or in
tandem with other Stock Awards. The terms and conditions of Stock Appreciation
Right Agreements may change from time to time, and the terms and conditions of
separate Stock Appreciation Right Agreements need not be identical; provided,
however, that each Stock Appreciation Right Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
          (i) Term. No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of grant, or such shorter period
specified in the Stock Appreciation Right Agreement.
          (ii) Strike Price. Each Stock Appreciation Right will be denominated
in shares of Common Stock equivalents. The strike price of each Stock
Appreciation Right granted as a stand-alone or tandem Stock Award shall not be
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock equivalents subject to the Stock Appreciation Right on the date of grant.
          (iii) Calculation of Appreciation. The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (i) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of share of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (ii) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right.
          (iv) Vesting. At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.
Notwithstanding the foregoing or as otherwise permitted by Section 5(e), no
Stock Appreciation Right granted pursuant to this Section 7(d) shall vest at a
rate more favorable to the Participant than over a one (1)-year period measured
from the date of grant (or the date of hire for newly-hired Participants) except
in the event of (i) death, (ii) disability, (iii) retirement, (iv) upon a
Corporate Transaction in which such Stock Appreciation Right is not assumed,
continued, or substituted by a successor corporation, or (v) upon a Change in
Control.
          (v) Exercise. To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.
          (vi) Payment. The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
set forth in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

20.



--------------------------------------------------------------------------------



 



          (vii) Termination of Continuous Service. In the event that a
Participant’s Continuous Service terminates, the Participant may exercise his or
her Stock Appreciation Right (to the extent that the Participant was entitled to
exercise such Stock Appreciation Right as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
Agreement), or (ii) the expiration of the term of the Stock Appreciation Right
as set forth in the Stock Appreciation Right Agreement. If, after termination,
the Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.
     (e) Other Stock Awards.
          (i) General. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock may be granted either alone or
in addition to Stock Awards provided for under Section 6 and the preceding
provisions of this Section 7. Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.
          (ii) Vesting. Notwithstanding the foregoing or as otherwise permitted
by Section 5(e), no Other Stock Award granted pursuant to this Section 7(e)
shall vest at a rate more favorable to the Participant than over a three
(3)-year period measured from the date of grant except in the event of
(i) death, (ii) disability, (iii) retirement, (iv) upon a Corporate Transaction
in which such Other Stock Award is not assumed, continued, or substituted by a
successor corporation, or (v) upon a Change in Control.
8. Non-Discretionary Grants to Eligible Directors.
     (a) General. The Non-Discretionary Grant Program in this Section 8 allows
Eligible Directors to receive Stock Awards automatically at designated intervals
over their period of Continuous Service on the Board. The Non-Discretionary
Grant Program is intended as the successor to and continuation of the Company’s
1996 Non-Employee Directors’ Stock Option Plan.
     (b) Eligibility. The Stock Awards shall automatically be granted to all
Eligible Directors who meet the specified criteria.
     (c) Non-Discretionary Grants.
          (i) Initial Award. Without any further action of the Board, each
person who on or after the Annual Meeting in 2005 is elected or appointed for
the first time to be an Eligible Director automatically shall, upon the date of
his or her initial election or appointment as an Eligible Director, be granted
an Option to purchase twenty thousand (20,000) shares of Common Stock on the
terms and conditions set forth in Section 8(d).

21.



--------------------------------------------------------------------------------



 



          (ii) Annual Awards. Without any further action of the Board, on the
anniversary date each year of the date on which an Option is granted to an
Eligible Director either (i) pursuant to Section 8(c)(i), or (ii) pursuant to
Subparagraph 5(a) or 5(b) of the 1996 Non-Employee Directors’ Stock Option Plan,
each such Eligible Director whose Continuous Service has not then terminated
shall automatically be granted an Annual Award as described below.
               (1) Form of Annual Award. On or before December 31 of any
calendar year, the Board shall determine if all Annual Awards to be granted in
the subsequent calendar year shall be in the form of Options described in
Section 8(d) or in the form of Stock Bonus Awards described in Section 8(e). If
the Board does not make such a determination on or before December 31 of a
calendar year, all Annual Awards to be granted in the subsequent calendar year
shall be in the form of Options described in Section 8(d). With respect to all
Annual Awards to be granted in 2005, such Annual Awards shall be in the form of
Options described in Section 8(d).
               (2) Option. If the Annual Award is in the form of an Option, the
Annual Award shall be a Nonstatutory Stock Option to purchase ten thousand
(10,000) shares of Common Stock on the terms and conditions set forth in
Section 8(d).
               (3) Stock Bonus Award or Stock Unit Award. If the Annual Award is
in the form of a Stock Bonus Award, the Annual Award shall not be more favorable
to an Eligible Director than that number of unvested shares of Common Stock,
rounded down to the next whole number of shares, determined as the quotient
obtained by dividing (i) the “fair value” of the Option specified in Section
8(c)(ii)(2) determined under generally accepted accounting principles and using
the option pricing model employed by the Company for purposes of estimating the
value of compensatory stock options for financial reporting purposes as reported
in the Annual Report filed on Form 10-K or Form 10-KSB (or any successor forms)
with the Securities and Exchange Commission in the calendar year preceding the
date of grant, by (ii) the Fair Market Value per share of the Common Stock on
the date of grant. In addition, the Board shall have the authority to provide
that an Annual Award in the form of a Stock Bonus Award shall instead be in the
form of a Stock Unit Award.
     (d) Non-Discretionary Option Grant Provisions.
          (i) Option Type. Each Option granted hereunder shall be a Nonstatutory
Stock Option.
          (ii) Term. No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
          (iii) Exercise Price. The exercise price of each Option shall be one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option on the date the Option is granted.
          (iv) Corporate Transaction. In the event of (i) a Corporate
Transaction, or (ii) any Exchange Act Person becoming the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the

22.



--------------------------------------------------------------------------------



 



Company’s then outstanding securities, then, to the extent not prohibited by
applicable law, the time during which Options granted to Eligible Directors
pursuant to the Non-Discretionary Grant Program under this Section 8 may be
exercised shall (contingent upon the effectiveness of such transaction) be
accelerated in full to a date prior to the effective time of such transaction,
and such Options shall terminate if not exercised at or prior to such effective
time.
          (v) Remaining Terms. The remaining terms and conditions of each Option
shall be as set forth in an Option Agreement in the form adopted from time to
time by the Board; provided, however, that the terms of such Option Agreement
shall be consistent with the terms of the Plan.
     (e) Non-Discretionary Stock Bonus Award or Stock Unit Award Provisions.
          (i) Consideration. Payment for the Stock Bonus Award or Stock Unit
Award shall be for past or future services rendered to the Company or an
Affiliate. In the event that additional consideration is required to be paid so
that the shares of Common Stock subject to the Stock Bonus Award or Stock Unit
Award shall be deemed fully paid and nonassessable, the Board shall determine
the amount and character of such additional consideration.
          (ii) Corporate Transaction. In the event of (i) a Corporate
Transaction, or (ii) any Exchange Act Person becoming the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities,
then, to the extent not prohibited by applicable law, the vesting of Stock Bonus
Awards and Stock Unit Awards granted to Eligible Directors pursuant to the
Non-Discretionary Grant Program under this Section 8 shall (contingent upon the
effectiveness of such transaction) accelerate in full to a date prior to the
effective time of such transaction and, in the case of Stock Unit Awards, shall
be settled on such date.
          (iii) Remaining Terms. The remaining terms and conditions of each
grant of Stock Bonus Awards and Stock Unit Awards shall be as set forth in a
Stock Bonus Award Agreement or Stock Unit Award Agreement in a form adopted from
time to time by the Board; provided, however, that the terms of such Stock Bonus
Award Agreement or Stock Unit Award Agreement shall be consistent with the
provisions of the Plan.
9. Covenants of the Company.
     (a) Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
     (b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the

23.



--------------------------------------------------------------------------------



 



Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Stock Awards unless and until such authority
is obtained.
10. Use of Proceeds from Sales of Common Stock.
     Proceeds from the sale of shares of Common Stock pursuant to Stock Awards
shall constitute general funds of the Company.
11. Miscellaneous.
     (a) Acceleration of Exercisability and Vesting. Except to the extent
prohibited by Sections 6(f), 7(a)(iii), 7(b)(ii), 7(c)(ii), 7(d)(iv), 7(e)(ii),
and 11(h)(i), the Board shall have the power to accelerate the time at which a
Stock Award may first be exercised or the time during which a Stock Award or any
part thereof will vest in accordance with the Plan, notwithstanding the
provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.
     (b) Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
     (c) No Employment or Other Service Rights. Nothing in the Plan, any Stock
Award Agreement or other instrument executed thereunder or in connection with
any Award granted pursuant to the Plan shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Stock Award was granted or shall affect the right of the Company
or an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
     (d) Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
     (e) Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the

24.



--------------------------------------------------------------------------------



 



Company stating that the Participant is acquiring Common Stock subject to the
Stock Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (i) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act, or (ii) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.
     (f) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Company may, in its sole discretion, satisfy any federal,
state or local tax withholding obligation relating to a Stock Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Stock Award; or (iii) by such
other method as may be set forth in the Stock Award Agreement.
     (g) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
     (h) Performance Awards.
          (i) Performance Stock Awards. A Performance Stock Award is a Stock
Award that may be granted, may vest, or may be exercised based upon the
attainment during a Performance Period of certain Performance Goals. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee in its sole discretion. Notwithstanding the foregoing or as otherwise
permitted by Section 5(e), each Performance Stock Award granted pursuant to this
Section 11(h)(i) shall require the completion of one (1) year of Continuous
Service measured from the beginning of a Performance Period, except in the event
of (i) death, (ii) disability, (iii) retirement, (iv) upon a Corporate
Transaction in which such Performance Stock Award is not assumed, continued or
substituted by a successor corporation, or (v) upon a Change in Control. The
maximum benefit to be received by any Participant in any calendar year
attributable to Stock Awards described in this Section 11(h)(i) shall not exceed
the value of one million (1,000,000) shares of Common Stock.
          (ii) Performance Cash Awards. A Performance Cash Award is a cash award
that may be granted upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. The length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such

25.



--------------------------------------------------------------------------------



 



Performance Goals have been attained shall be conclusively determined by the
Committee in its sole discretion. The maximum benefit to be received by any
Participant in any calendar year attributable to cash awards described in this
Section 11(h)(ii) shall not exceed two million dollars ($2,000,000).
12. Adjustments upon Changes in Common Stock; Corporate Transactions.
     (a) Capitalization Adjustments. If any change is made in, or other events
occur with respect to, the Common Stock subject to the Plan or subject to any
Stock Award after the effective date of the Plan set forth in Section 15 without
the receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company (each a
“Capitalization Adjustment”)), the Board shall appropriately and proportionately
adjust: (i) the class(es) and maximum number of securities subject to the Plan
pursuant to Section 4(a), (ii) the class(es) and maximum number of securities
that may be issued pursuant to the exercise of Incentive Stock Options pursuant
to Section 4(b), (iii) the class(es) and maximum number of securities that may
be awarded to any person pursuant to Sections 5(c) and 11(h), (iv) the class(es)
and number of securities subject to each Stock Award under the Non-Discretionary
Grant Program under Section 8, and (v) the class(es) and number of securities
and price per share of stock subject to outstanding Stock Awards. The Board
shall make such adjustments, and its determination shall be final, binding and
conclusive. (Notwithstanding the foregoing, the conversion of any convertible
securities of the Company shall not be treated as a transaction “without the
receipt of consideration” by the Company.)
     (b) Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, all outstanding Stock Awards (other than Stock
Awards consisting of vested and outstanding shares of Common Stock not subject
to the Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase option may be repurchased by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.
     (c) Corporate Transaction. The following provisions shall apply to Stock
Awards (except those granted under the Non-Discretionary Grant Program) in the
event of a Corporate Transaction unless otherwise provided in a written
agreement between the Company or any Affiliate and the holder of the Stock
Award:
          (i) Stock Awards May Be Assumed. In the event of a Corporate
Transaction, any surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) may assume or continue any
or all Stock Awards outstanding under the Plan or may substitute similar stock
awards for Stock Awards outstanding under the Plan (including, but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Corporate Transaction), and any reacquisition or

26.



--------------------------------------------------------------------------------



 



repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
(or the successor’s parent company, if any), in connection with such Corporate
Transaction. A surviving corporation or acquiring corporation may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award. The terms of any assumption,
continuation or substitution shall be set by the Board in accordance with the
provisions of Section 3(b).
          (ii) Stock Awards Held by Current Participants. In the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by Participants whose Continuous Service has
not terminated prior to the effective time of the Corporate Transaction
(referred to as the “Current Participants”), the vesting of such Stock Awards
(and, if applicable, the time at which such Stock Awards may be exercised) shall
(contingent upon the effectiveness of the Corporate Transaction) be accelerated
in full to a date prior to the effective time of such Corporate Transaction as
the Board shall determine (or, if the Board shall not determine such a date, to
the date that is five (5) days prior to the effective time of the Corporate
Transaction), and such Stock Awards shall terminate if not exercised (if
applicable) at or prior to the effective time of the Corporate Transaction, and
any reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall lapse (contingent upon the effectiveness of the Corporate
Transaction).
          (iii) Stock Awards Held by Former Participants. In the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants, the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Award may be exercised) shall not be accelerated and such Stock Awards (other
than a Stock Award consisting of vested and outstanding shares of Common Stock
not subject to the Company’s right of repurchase) shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Stock Awards shall not terminate and may
continue to be exercised notwithstanding the Corporate Transaction.
          (iv) Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (i) the value of the property
the holder of the Stock Award would have received upon the exercise of the Stock
Award, over (ii) any exercise price payable by such holder in connection with
such exercise.
     (d) Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock

27.



--------------------------------------------------------------------------------



 



Award Agreement for such Stock Award or as may be provided in any other written
agreement between the Company or any Affiliate and the Participant, but in the
absence of such provision, no such acceleration shall occur.
     (e) Parachute Payments.
          (i) Except as otherwise provided in a written agreement between the
Company and a Participant, if the acceleration of the vesting and exercisability
of Stock Awards provided for in Sections 8(d)(iv), 8(e)(ii) and 12(c)(ii),
together with payments and other benefits of a Participant, (collectively, the
“Payment”) (i) constitute a “parachute payment” within the meaning of Section
280G of the Code, or any comparable successor provisions, and (ii) but for this
Section 12(e) would be subject to the excise tax imposed by Section 4999 of the
Code, or any comparable successor provisions (the “Excise Tax”), then such
Payment shall be either (1) provided to such Participant in full, or
(2) provided to such Participant as to such lesser extent that would result in
no portion of such Payment being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by such Participant, on an after-tax basis, of the
greatest amount of the Payment, notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.
          (ii) Except as otherwise provided in a written agreement between the
Company and a Participant, any determination required under this Section 12(e)
shall be made in writing in good faith by the Accountant. If a reduction in the
Payment is to be made as provided above, reductions shall occur in the following
order unless the Participant elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the date that triggers the Payment or a portion thereof): (i) reduction of
cash payments; (ii) cancellation of accelerated vesting of Stock Awards other
than Options; (iii) cancellation of accelerated vesting of Options; and
(iv) reduction of other benefits paid to the Participant. If acceleration of
vesting of Stock Awards is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of date of grant of Stock Awards (i.e., the
earliest granted Stock Award cancelled last) unless the Participant elects in
writing a different order for cancellation.
          (iii) For purposes of making the calculations required by this
Section 12(e), the Accountant may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code and other applicable
legal authority. The Company and the Participant shall furnish to the Accountant
such information and documents as the Accountant may reasonably request in order
to make such a determination. The Company shall bear all costs the Accountant
may reasonably incur in connection with any calculations contemplated by this
Section 12(e).
          (iv) If, notwithstanding any reduction described above, the Internal
Revenue Service (the “IRS”) determines that the Participant is liable for the
Excise Tax as a result of the Payment, then the Participant shall be obligated
to pay back to the Company, within thirty (30) days after a final IRS
determination or, in the event that the Participant challenges the final IRS
determination, a final judicial determination, a portion of the Payment (the
“Repayment Amount”). The Repayment Amount with respect to the Payment shall be
the smallest such

28.



--------------------------------------------------------------------------------



 



amount, if any, as shall be required to be paid to the Company so that the
Participant’s net after-tax proceeds with respect to the Payment (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on the Payment) shall be maximized. The Repayment Amount with respect to
the Payment shall be zero if a Repayment Amount of more than zero would not
result in the Participant’s net after-tax proceeds with respect to the Payment
being maximized. If the Excise Tax is not eliminated pursuant to this paragraph,
the Participant shall pay the Excise Tax.
          (v) Notwithstanding any other provision of this Section 12(e), if
(i) there is a reduction in the Payment as described above, (ii) the IRS later
determines that the Participant is liable for the Excise Tax, the payment of
which would result in the maximization of the Participant’s net after-tax
proceeds of the Payment (calculated as if the Payment had not previously been
reduced), and (iii) the Participant pays the Excise Tax, then the Company shall
pay or otherwise provide to the Participant that portion of the Payment that was
reduced pursuant to this Section 12(e) contemporaneously or as soon as
administratively possible after the Participant pays the Excise Tax so that the
Participant’s net after-tax proceeds with respect to the Payment are maximized.
          (vi) If the Participant either (i) brings any action to enforce rights
pursuant to this Section 12(e), or (ii) defends any legal challenge to his or
her rights under this Section 12(e), the Participant shall be entitled to
recover attorneys’ fees and costs incurred in connection with such action,
regardless of the outcome of such action; provided, however, that if such action
is commenced by the Participant, the court finds that the action was brought in
good faith.
13. Amendment of the Plan and Awards.
     (a) Amendment of Plan. Subject to the limitations of applicable law, the
Board at any time, and from time to time, may amend the Plan. However,
stockholder approval shall be required for any amendment of the Plan that
(i) materially increases the number of shares of Common Stock available for
issuance under the Plan, (ii) materially expands the class of individuals
eligible to receive Awards under the Plan, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be issued or purchased under the Plan,
(iv) materially extends the term of the Plan, or (v) expands the types of Awards
available for issuance under the Plan.
     (b) Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees.
     (c) Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.

29.



--------------------------------------------------------------------------------



 



     (d) No Impairment of Rights. Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing.
     (e) Amendment of Awards. The Board, at any time and from time to time, may
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable than previously provided in the Stock
Award Agreement or the written terms of a Performance Cash Award, subject to any
specified limits in the Plan that are not subject to Board discretion; provided,
however, that the rights under any Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the affected
Participant, and (ii) such Participant consents in writing.
14. Termination or Suspension of the Plan.
     (a) Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the earlier of (i) the date the Plan is adopted by the
Board, or (ii) the date the Plan is approved by the stockholders of the Company.
No Awards may be granted under the Plan while the Plan is suspended or after it
is terminated.
     (b) No Impairment of Rights. Suspension or termination of the Plan shall
not impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.
15. Effective Date of Plan.
     The Plan shall become effective upon approval by the stockholders at the
2005 Annual Meeting.
16. Choice of Law.
     The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

30.